internal_revenue_service number release date index numbers attention legend department of the treasury washington dc person to contact telephone number refer reply to cc ita b07 - plr-161834-02 date date p sec_1 sec_2 sec_3 sec_4 k w x y z a b page plr-161834-02 c d e f g h dear this ruling is in reply to the letter submitted by k's authorized representative that requested an extension of time under sec_301_9100-1 of the procedure and administration regulations for k to file the required form_970 application to use lifo inventory_method which is to be effective for the taxable_year ended b this request is made in accordance with sec_301_9100-3 k is a joint_venture partnership of four subsidiaries of p p was formed on a under the laws of the state of x and is the parent_corporation of an affiliated_group_of_corporations that files consolidated federal_income_tax returns on the basis of a calendar_year during the tax years ending b c d and e_p filed consolidated federal_income_tax returns included in these returns are various subsidiaries including sec_1 sec_2 sec_3 and sec_4 the partners in k p and its subsidiaries are also referred to as the consolidated_group each of the subsidiaries is engaged in the business of selling and servicing new and used vehicles and selling vehicle parts and accessories in the state of x each subsidiary adopted the lifo_method of accounting pursuant to sec_472 of the internal_revenue_code prior to its tax_year ended on date b at that time each subsidiary had two lifo pools of used vehicles one used car pool and one used truck pool for lifo accounting purposes the subsidiaries collectively had a total of eight pools of used vehicles four used car pools and four used truck pools on date f the subsidiaries transferred their respective used vehicle pools to a joint-venture partnership referred to as k the taxpayer formed to conduct business at one common location these transfers were undertaken to take advantage of economies of scale as a result of these transfers the eight lifo accounting pools of used vehicles were consolidated into two lifo accounting pools of used vehicles one used car pool and one used truck pool the subsidiaries sec_1 sec_2 sec_3 and sec_4 each reported a share of the profits and losses on k’s operations on their own returns for tax years ended b c d and e pursuant to an oral agreement still not reduced to writing setting the share of each subsidiary page plr-161834-02 in connection with the transfer of used vehicles to the partnership the consolidated_group sought the advice of y a firm of tax professionals knowledgeable about lifo the consolidated_group made y aware of all the relevant facts about the formation of the partnership and the contribution of the used vehicles to the partnership after considering the matter y advised the consolidated_group that the transfer of the used vehicles to the partnership would not impact the consolidated group’s income_tax_liability or lifo reserve including the proper manner of reporting these items because these transfers were within the consolidated_group and were undertaken merely for the convenience of management based on y’s good_faith belief that the transfers had no income_tax significance the consolidated_group made no change in the manner it reported its income from operations including the partnership’s operations for its taxable_year ending b consequently the consolidated_group did not file an initial partnership return with respect to k the taxpayer for that year nor did it file a form_970 on behalf of the partnership as part of this initial return late in p’s taxable_year ending b y advised the consolidated_group to change its accounting_method for determining cost of used vehicles because of tam to obtain consent to this change the consolidated_group filed an application_for change in accounting_method form_3115 for the taxable_year ending c the form_3115 was attached to the consolidated_income_tax_return for the taxable_year ending c on the form_3115 the consolidated_group additionally provided information regarding the transfer of the used cars and the used trucks from the subsidiaries to one location and the combination of the eight lifo pools into two lifo pools this disclosure was made because y felt after reconsidering the question that a form_3115 should have been filed in connection with the transfer of the used vehicles from the subsidiaries to the partnership in a letter dated g the service denied the consolidated group’s application because the consolidated_group failed to respond to requests for additional information the consolidated_group represents that the failure to respond to requests for additional information was not purposeful w the former president of y sold y and retired from work during h during this time period the service attempted to contact w regarding the consolidated group’s form_3115 via telephone and left several voice mail messages at the time those calls were made w had already left y and was no longer checking voice mail messages unbeknownst to y’s management w’s voice mail mistakenly had not been turned off as a result the first actual notice received by y from the service regarding p’s form_3115 was the letter dated g p was unaware of any problems with the form_3115 because it was relying on y to handle any issues relating to that filing and y had not been notified of any problems the consolidated_group retained z as legal counsel after receiving the letter from the service dated g on balance z concluded that the transfer of the used vehicles to k created a joint-venture partnership within the meaning of sec_761 of the internal_revenue_code as a result the consolidated_group should have filed an initial partnership tax_return form_1065 on behalf of the partnership for its taxable_year ended b and with that initial return should have filed a form_970 to adopt the lifo inventory_method page plr-161834-02 the consolidated_group desires to correct this by having k file the initial form_1065 and form_970 for the partnership for the taxable_year ending b k will also file forms for the tax years ended c d and e k requested this ruling before its failure_to_file form_970 was discovered by the irs further the consolidated group’s tax returns for the tax years ended b c d and e will not have to be amended sec_472 provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under subtitle a of the code including sec_472 provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied in this case are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301 b a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief page plr-161834-02 sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 the information and representations furnished by the consolidated_group in this request establish that it has acted reasonably and in good_faith furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for it to file the necessary form_970 on behalf of k for the taxable_year ended b this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to the transaction no opinion is expressed regarding the propriety of the lifo inventory methods used by any member of the consolidated_group including k this ruling is directed only to k who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this ruling is being sent to p's designated representative sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting cc
